Citation Nr: 1546576	
Decision Date: 11/03/15    Archive Date: 11/10/15

DOCKET NO.  09-34 378	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New York, New York


THE ISSUES

1.  Entitlement to service connection for chronic rhinitis, also claimed as a deviated septum.

2.  Entitlement to service connection for lung cancer, to include as due to exposure to herbicides and calcium oxide.

3.  Entitlement to service connection for a lumbar spine disability.

4.  Entitlement to a total disability evaluation based upon unemployability (TDIU).


REPRESENTATION

Appellant represented by:	Charles Binder, Attorney at Law




ATTORNEY FOR THE BOARD

J. Dworkin, Associate Counsel


INTRODUCTION

The Veteran served on active duty in the U.S. Army form July 1965 to July 1967.

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a November 2007 rating decision by the New York, New York, Regional Office (RO) of the Department of Veterans Affairs (VA).

These matters were previously remanded by the Board in November 2011.  

In August 2015,while the claim was on appeal, the RO granted service connection for a psychiatric disability, tinnitus, and bilateral hearing loss.  Thus, those issues are no longer part of the current appeal.  Grantham v. Brown, 114 F.3d 1156 (Fed. Cir. 1997).

The issues of entitlement to service connection for a rhinitis, lung cancer, and  TDIU are addressed in the REMAND portion of the decision below and are REMANDED to the Agency of Original Jurisdiction (AOJ).


FINDINGS OF FACT

The evidence is in relative equipoise regarding whether the Veteran's lumbar spine disability was incurred in active service.





CONCLUSION OF LAW

Resolving all reasonable doubt in favor of the Veteran, service connection for lumbar spine disability is granted.  38 U.S.C.A. §§ 1101, 1110, 1112, 1113, 1131, 1137, 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.159, 3.303, 3.307, 3.309 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

In light of the favorable decision to grant the Veteran's claim of service connection for a low back disability, any potential deficiency as to VA's duties to notify and assist pursuant to the provisions of the Veterans Claims Assistance Act of 2000 (VCAA), is rendered moot.

Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated during service.  38 U.S.C.A. § 1110 (West 2014); 38 C.F.R. § 3.303 (2015).  That decision requires a finding of current disability that is related to an injury or disease in service.  Watson v. Brown, 4 Vet. App. 309 (1993); Rabideau v. Derwinski, 2 Vet. App. 141 (1992).  Service connection may be granted for a disability diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disability is due to disease or injury that was incurred or aggravated in service.  38 C.F.R. § 3.303(d) (2015).

The Veteran asserts that his current lumbar spine disability was incurred in and related to an incident that occurred during active service.  

A February 1966 service medical record shows that the Veteran was treated for back pain in the left lower chest area.  It was noted to not be affected by deep inhalations but was affected by changing positions.

A May 2006 letter from the Veteran's private physician, Dr. R.M., reported that the Veteran suffered from back pain.  After a review of the Veteran's military records, Dr. R.M. opined that it was more likely that the back pain stemmed from his time spent in the military.  

An April 2006 letter from the Veteran's chiropractor, Dr. J.F., reported that the Veteran had a herniated lumbar disc and lumbar radicular syndrome.  Dr. J.F. noted that it was more likely than not that the condition had been ongoing and re-exacerbated through the years.  

An August 2007 VA examination report noted that the Veteran had one episode of low back pain during service in 1966.  The examiner diagnosed the Veteran with degenerative disc/joint disease of the lumbar spine.  The examiner opined that the Veteran's spinal condition was not caused by or a result of one episode of low back pain during service but rather was age related, which was common in the general population of his age group.  

An October 2014 VA examination report shows that the Veteran was diagnosed with a lumbosacral strain.  The Veteran reported that he injured his back during service when lifting heavy items.  The examiner reported that the Veteran's lumbar spine disability was at least as likely as not incurred in or caused by the in-service injury in service.  The examiner's rationale was that given the history, physical examination, and a review of the files, the Veteran had upper back pain while in service and that his lower back pain was likely to have been involved as well.  Therefore, the examiner opined that the current back disability was causally or etiologically related to the Veteran's active service.  

A July 2015 VA examination report shows that a clarification was provided concerning the Veteran's lumbar spine disability by a different VA examiner that did not examine the Veteran.  A reviewing examiner reported that the Veteran had osteoarthritis of the lumbosacral spine, multilevel degenerative disc disease, and dextroscoliosis of the lumbar spine.  It was noted that the Veteran did experience an episode of lower back pain secondary to a muscle strain.  The examiner reported that the Veteran's degenerative disc disease was not service connected.  Also noted was that the Veteran's scoliosis was not related to a thoracic strain or lumbar strain.  

In August 2015, the July 2015 VA examiner noted a diagnosis of thoracic strain/sprain, degenerative disc disease, osteoarthritis of the lumbosacral spine, and dextroscoliosis, and asserted that they were not related to one incidence of back pain documented in service.  The examiner noted that the Veteran's in-service injury consisted of pain in the left lower chest on the posterior surface and the description was consistent with a muscle strain.  There were no other documented episodes of back pain.  The examiner also noted that the Veteran was diagnosed with osteoarthritis of the lumbar spine and multilevel degenerative disc disease in August 2007 that were not likely to be caused by or related to one incident of a muscle strain that the Veteran experienced forty-one years earlier while in the military.  

In reviewing the evidence, the Board is aware that there are conflicting medical opinions of record.  The Board notes that the August 2007 and 2015 VA examiners have provided opinions that the Veteran's lumbar spine disability was not incurred in or related to active service.  The Board also notes that an October 2014 VA examiner as well as the Veteran's private physicians have provided opinions that his lumbar spine disability was related to his active service, specifically, an in-service lumbar spine strain.  The Board finds that all of the medical personnel of record that have provided opinions, are competent to provide such opinions as to the etiology of the Veteran's lumbar spine disability and have provided sufficient rationales for their conclusions supported by a reasoned analysis of medical facts.  Neives-Rodriguuez v. Peake, 22 Vet. App. 295 (2008).  Therefore, the Board concludes that in this case, the evidence is at least in relative equipoise as to whether the Veteran's lumbar spine disability was incurred in or related to active service.  The opinions in favor and against are equally persuasive.  Therefore, reasonable doubt must be resolved in favor of the Veteran.

Accordingly, the Board concludes that the balance of positive and negative evidence is at the very least in relative equipoise.  Accordingly, resolving all reasonable doubt in favor of the Veteran, the Board finds that service connection for a lumbar spine disability is warranted.  38 U.S.C.A. § 5107(b) (West 2014); Gilbert v. Derwinski, 1 Vet. App. 49 (1990). 


ORDER

Entitlement to service connection for a lumbar spine disability is granted.  


REMAND

With regard to the Veteran's claim of entitlement to service connection for chronic rhinitis also claimed as a deviated septum, the Board finds that additional development is required.  

Initially, the Board notes that the October 2014 VA examination report is of no probative value in determining whether the Veteran's chronic rhinitis is related to his active service.  The VA examiner opined that the Veteran did not have a current diagnosed chronic rhinitis disability, therefore, it was less likely than not that the condition was related to service.  The Board finds that the Veteran was diagnosed with allergic rhinitis in July 2008 by VA medical personnel.  The Board notes that a  "current" disability for VA service-connected compensation benefits includes any disability that has been diagnosed during the course of the appeal, meaning since the claim was filed, even if the disability resolves during the course of the appeal.  McClain v. Nicholson, 21 Vet. App. 319 (2007).  The Veteran filed his claim for service connection for chronic rhinitis in May 2006.  Therefore, the Board finds that an additional VA examination is warranted concerning the etiology of the Veteran's chronic rhinitis disability.  

Additionally, the Board notes that the Veteran has also claimed entitlement to service connection for a deviated septum.  In this case, the Board notes the Veteran's March 1965 entrance examination report showed that he had a deviated septum.  Therefore, the Board finds that the Veteran's deviated septum preexisted his active duty service.  However, the Board finds that there has been no opinion provided by VA examiners or the Veteran's private physicians concerning whether his preexisting deviated septum was aggravated beyond the natural progression of the disability during active service, consideration his reports of breathing difficulties and rhinitis.  Therefore, on remand a the Veteran must be scheduled for a new examination and an opinion as to whether his deviated septum was aggravated beyond its natural progression by service must be requested.  

With regard to the Veteran's claim for entitlement to service connection for lung cancer to include as due to exposure to herbicides and calcium oxide, the Board finds that additional development is warranted.  

An August 2007 VA examination report shows the Veteran had a history of lung cancer and had a post right upper lobectomy in 1985.  The Veteran was noted to use Albuterol twice per week.  Physical examination showed that the Veteran ambulated to the examiners office with no apparent respiratory distress.  The examiner diagnosed the Veteran with lung cancer status post right lobectomy presently stable.  The examiner opined that a medical opinion could not be rendered regarding a relationship between the Veteran's claim of exposure to calcium oxide in military service and the lung cancer without resorting to mere speculation.  

Here, the Board finds an VA medical opinion is required to determine if the Veteran's exposure to insecticides and calcium oxide caused his lung cancer.  The Board notes that the August 2007 examiner opined that an opinion as to whether the Veteran's lung cancer was caused by exposure to calcium oxide could not be provided without mere speculation is an inadequate opinion.  The examiner did not provide any further explanation of the opinion or why he could not render one without resort to speculation.  Jones v. Shinseki, 23 Vet.App. 382, 390 (2010) ("An examiner's conclusion that a diagnosis or etiology opinion is not possible without resort to speculation is a medical conclusion just as much as a firm diagnosis or a conclusive opinion . . . however, the examiner must explain the basis for such an opinion or the basis must otherwise be apparent in the Board's review of the evidence."). Thus, on remand, the Veteran should be scheduled for an additional VA examination which addresses the contended etiological relationship between the claimed lung cancer and exposure to calcium oxide/insecticides.

The Board also finds that the claim of entitlement to a TDIU is inextricably intertwined with the pending claims for service connection because an allowance of those claims could change the outcome of the TDIU claim.  The appropriate remedy for inextricably intertwined issues it to remand them pending resolution of the inextricably intertwined issues.  Harris v. Derwinski, 1 Vet. App. 180 (1991).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA examination by an examiner with the appropriate expertise to determine the nature and severity of the rhinitis and preexisting deviated septum.  The examiner must review the claims file and should note that review in the report.  All indicated studies should be conducted.  The examiner should set forth all current complaints and findings pertaining to the Veteran's rhinitis and deviated septum. The report of examination should include a complete rationale for all opinions expressed.  The examiner's report should address the following:

(a)  Is it at least as likely as not (50 percent probability or greater) that any rhinitis disability was incurred in or aggravated by the active service?

(b)  Is it as likely as not (50 percent probability or more) that any preexisting deviated septum disability, underwent a permanent increase in severity beyond the natural progression of the disease, during or as a result of his service?  The examiner should specifically state whether any permanent increase in the underlying pathology was due to normal progression of the disorder.

2.  Schedule the Veteran for a VA examination to determine the nature, extent, onset and etiology of his lung cancer.  The examiner must review the claims file and must note that review in the report.  All indicated studies deemed necessary by the examiner should be performed, and all findings of these tests should be reported in detail.  The examiner must consider the Veteran's lay statements regarding the incurrence of the lung cancer, and his symptoms since service.  The examiner should specifically provide opinions as to the following:

Is it at least as likely as not (50 percent probability or greater) that lung cancer had its onset in or is otherwise etiologically related to active service, to include exposure to insecticides and calcium oxide?  The examiner should be informed that if an opinion cannot be provided without mere speculation, then a detailed rationale for why such an opinion could not be provided is required. 

3.  Then, readjudicate the claims.  If the decisions remain adverse to the appellant, issue a supplemental statement of the case and allow the applicable time for response. Then, return the case to the Board.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).




______________________________________________
GAYLE E. STROMMEN
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


